Order entered March 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00237-CV

          JAY SANDON COOPER AND TERESA WARD COOPER, Appellants

                                               V.

                        THE STATE OF TEXAS, ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00043-2014
                                           ORDER
       This is an appeal from the trial court’s January 21, 2015 order of dismissal. Appellants

electronically transmitted their notice of appeal and an affidavit of indigence on February 20,

2015 to the Collin County District Clerk (CCDC), but the CCDC returned the documents

because they did not contain a complete signature block as required by Texas Rules of Civil

Procedure 21(f)(2) and 57. Appellants resubmitted the documents on February 25, 2015, and the

CCDC accepted them for filing.      On March 2, 2015, the CCDC timely filed a contest to

appellants’ affidavit of indigence. A hearing on the contest was scheduled on March 18, 2015,

but the hearing was not held because appellants “challenged the timing of the hearing.” In a

motion filed March 4, 2015, appellants request the Court determine the date the notice of appeal

and affidavit of indigence were filed and request, if necessary, an extension of time to file the

documents. In a motion filed March 18, 2015, the CCDC requests the Court suspend the
operation of rule 20.1, requiring the trial court to conduct a hearing on a contest to an indigence

affidavit within ten days of the filing of the contest, and allow the trial court to hear the contest

despite being outside the ten-day deadline.

       To the extent appellants request we determine the date the notice of appeal and affidavit

were filed, we GRANT the motion and deem the documents filed February 20, 2015, the date

the documents were transmitted to the electronic filing service provider. See TEX. R. CIV. P.

21(f)(5), (11).   Because the documents were filed within thirty days from the date of the

judgment, they are timely and an extension motion is unnecessary. See TEX. R. APP. P. 26.1.

Accordingly, we DENY as moot appellant’s extension request. We further DENY the CCDC’s

request to suspend the operation of rule 20.1. Although rule 20.1(i) requires the trial court to

conduct a hearing on any contest filed in the trial court within ten days of the filing of the

contest, it also allows the trial court to extend the deadline provided the order extending the

deadline is signed within ten days of the filing of the contest. See id. 20.1(i)(2), (3). Nothing in

the CCDC’s motion, however, reflects the trial court refused to extend the deadline or that the

CCDC even attempted to secure an extension.

       Because the trial court did not timely conduct a hearing, sign an order extending the time

to conduct a hearing, or sign an order sustaining the contest, the allegations in appellants’

affidavit are deemed true and appellants are allowed to proceed without advance payment of

costs. See id. 20.1(i)(4). We ORDER the appellate record be filed no later than April 23, 2015.

       We DIRECT the Clerk of the Court to transmit a copy of this order to Collin County

District Clerk Andrea Stroh Thompson, court reporter Tammy K. Landers, and court reporter

Susan Maienschein.

                                                      /s/     CRAIG STODDART
                                                              JUSTICE